t c summary opinion united_states tax_court lonnie j bartley and kimberly a bartley petitioners v commissioner of internal revenue respondent docket no 24752-13s filed date lonnie j bartley and kimberly a bartley pro sese jeffrey l heinkel erin kathleen salel and michael s hensley for respondent summary opinion nega judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issues for decision are whether petitioners are entitled to deductions for commuting expenses paid in traveling between petitioners’ residence and several jobsites and certain other unreimbursed employee business_expenses background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioners resided in california when their petition was filed mr bartley worked as a construction superintendent for far west contractors corp far west from date to date far west’s main office is in garden grove california approximately miles northwest of petitioners’ residence mr bartley’s employment required him to regularly work at jobsites away from the main office and even further away from petitioners’ residence while at far west mr bartley primarily supervised jobsites in the los continued court rules_of_practice and procedure angeles metropolitan area--specifically in redondo beach and el segundo california occasionally he would visit a site in rancho bernardo california for the most part mr bartley would drive directly to the jobsites from his residence during his employment far west did not provide mr bartley with a company vehicle or reimburse him for driving to work it was far west’s policy not to pay employees to drive to work far west also required mr bartley to provide his own personal protection equipment including protective footwear with their joint income_tax return petitioners filed a schedule a itemized_deductions claiming unreimbursed employee business_expenses for the tax_year petitioners attached a form 2106-ez unreimbursed employee business_expenses to their return on which they claimed deductions for commuting expenses of dollar_figure and other business_expenses of dollar_figure including expenses for a pair of work boots and an overnight stay at a hotel near one of mr bartley’s jobsites to substantiate their business_expenses petitioners provided credit card statements with highlighted entries of purported business_expenses most being from home depot petitioners never explained the business_purpose for these purchases and many of the highlighted entries included amounts for cash petitioners received back after using their credit card at home depot the credit card statements however showed that mr bartley had purchased work boots and stayed overnight at a hotel near one of his jobsites petitioners also prepared a daily commuting log claiming to total the number of miles mr bartley drove each day for far west the log did not indicate which jobsites mr bartley had visited each day nor did it specify the business purposes for the miles driven at trial mr bartley testified that at least one of the entries in the log was inaccurate the entries in the log also appeared to have been written all at once with the same pen although mr bartley’s employer categorized his jobsites as the redondo beach site the el segundo site and the rancho bernardo site petitioners argued at trial that each of these jobsites was very large with temporary sites within it that mr bartley would commute between i burden_of_proof discussion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of showing the determination is in error rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed 292_us_435 see rule a this includes the burden of substantiation 65_tc_87 aff’d per curiam 540_f2d_821 5th cir where expenses involve passenger automobiles and traveling while away from home no deduction shall be allowed unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expenditure or use the time and place of the expenditure or use and the business_purpose of the expenditure or use see sec_274 sec_280f ii unreimbursed business_expenses petitioners’ reported unreimbursed business_expenses can be separated into two categories commuting expenses and other business_expenses petitioners’ other business_expenses include an expense for traveling while away from home traveling expense and expenses for purchasing work-related clothing and equipment a commuting expenses commuting expenses are generally nondeductible personal expenses regardless of the distances involved see 413_us_838 326_us_465 sec_1 e income_tax regs there are two exceptions to this general_rule where as petitioners argue the commuting involves a temporary_work_location see bogue v commissioner tcmemo_2011_164 aff’d 522_fedappx_169 3d cir the first exception permits a taxpayer to deduct transportation_expenses incurred in going between a taxpayer’s residence and a temporary_work_location outside the metropolitan area where the taxpayer normally lives and works see gorokhovsky v commissioner tcmemo_2013_65 bogue v commissioner tcmemo_2011_164 revrul_99_7 1999_1_cb_361 the second exception permits a taxpayer to deduct commuting expenses between the taxpayer’s residence and a temporary_work_location regardless of distance if the taxpayer also has one or more regular work locations away from the taxpayer’s residence see bogue v commissioner tcmemo_2011_164 a work location is temporary if it is realistically expected to last and does in fact last for one year or less id work is temporary only if it can be expected to end within a short time 66_tc_467 in contrast a work location is regular if it is a location at which the taxpayer works or performs services regularly bogue v commissioner tcmemo_2011_ a work location is either a regular work location or a temporary work location--it cannot be both at the same time id mr bartley worked well over a year at jobsites in redondo beach and el segundo california there are no facts to suggest that the work at these two sites would end within a short time furthermore we do not accept petitioners’ argument that these two sites should be broken into component parts for purposes of satisfying the rules therefore they are not temporary work locations and the exceptions to the general_rule that commuting expenses are not deductible do not apply to these sites although mr bartley worked at a site in rancho bernardo california his daily commuting log did not properly substantiate the number of miles he traveled to this specific site we also question the reliability of the information recorded in the commuting log despite petitioners’ testimony we find it unlikely that the log was made contemporaneously with mr bartley’s daily commute given the appearance of the entries in the log and the mistakes in the log we accordingly sustain respondent’s determination with respect to petitioners’ claimed deduction for commuting expenses b traveling and other business_expenses sec_162 allows a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a necessary expense is one that is appropriate and helpful to the taxpayer’s business ordinary expenses are those that are common or frequent in the type of business in which the taxpayer is engaged 308_us_488 welch v helvering u s pincite traveling expenses are expenses other than commuting expenses_incurred while the taxpayer is away from home in the pursuit of a trade_or_business see sec_162 rehman v commissioner tcmemo_2013_71 a traveling expense is a deductible business_expense under sec_162 if the taxpayer shows that the expense was incurred away from home the expense was reasonable and necessary and the expense was incurred in pursuit of a trade_or_business see 113_tc_106 in general a taxpayer’s home for purposes of sec_162 is the area or vicinity of the taxpayer’s nontemporary principal place of employment 358_us_59 hamburg v commissioner tcmemo_1989_669 the policy justification for this rule is to afford deductions to the taxpayer who must incur traveling expenses for work as opposed to the taxpayer who travels a long distance because of a personal preference of where to live see 72_tc_190 aff’d 662_f2d_253 4th cir 55_tc_783 daiz v commissioner tcmemo_2002_192 although petitioners did not claim a deduction for traveling expenses on their form 2106-ez we characterize petitioners’ hotel expense as an attempt to deduct a traveling expense petitioners properly substantiated this expense but it was not incurred away from home for purposes of sec_162 petitioners’ tax_home for purposes of this section is the los angeles metropolitan area the place of mr bartley’s principal place of employment and also the locale of the hotel mr bartley was not required by the exigencies of his business to incur the hotel expense because it was petitioners’ own decision to live far away from mr bartley’s employment see daly v commissioner t c pincite therefore petitioners cannot deduct the hotel expense as a traveling expense under sec_162 petitioners may claim a business_expense deduction for mr bartley’s work boots the cost of work clothing may be deducted under sec_162 if the taxpayer can establish that the clothing was required or essential in the taxpayer’s employment the clothing was not suitable for general or personal wear and the clothing was not so worn 30_tc_757 the court is satisfied that petitioners incurred expenses for work boots the expense was properly substantiated with a receipt for the purchase of the boots and was verified on petitioners’ credit card statement because mr bartley’s trade was labor intensive work boots were essential to his employment in the construction industry and we find that these boots were not suitable for general or personal wear accordingly we allow a deduction for the work boots the remainder of petitioners’ reported business_expenses were not properly substantiated because petitioners failed to explain how they related to mr bartley’s business moreover some of petitioners’ reported business_expenses appeared to be for personal cash withdrawals in conjunction with using their credit card to purchase items at home depot therefore we sustain respondent’s determination with the exception that petitioners may claim a business_expense deduction for mr bartley’s work boots we have considered the other arguments of the parties and they are not material to our conclusions to reflect the foregoing decision will be entered under rule
